IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0437
                                Filed May 3, 2017


IN THE INTEREST OF C.H.,
Minor Child,

A.H.S., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, Annette L.

Boehlje, District Associate Judge.



       The mother appeals from the juvenile court order terminating her parental

rights to her minor child. AFFIRMED.



       Jane M. Wright, Forest City, for appellant mother.

       Thomas J. Miller, Attorney General, and Gretchen Witte Kraemer,

Assistant Attorney General, for appellee State.

       Crystal Leann Ely of North Iowa Youth Law Center, Mason City, guardian

ad litem for minor child.



       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


POTTERFIELD, Judge.

       The mother appeals from the juvenile court order terminating her parental

rights to her child, C.H., born in 2011.1 The mother challenges the statutory

grounds, claiming C.H. could have been returned to her care at the time of the

termination hearing or, alternatively, that she should have been given an

additional six months to work toward reunification. Additionally, she maintains

termination is not in C.H.’s best interests and claims a permissive factor weighs

against the termination of her parental rights.

       We review termination-of-parental-rights proceedings de novo.            In re

M.W., 876 N.W.2d 212, 219 (Iowa 2016).

       Here, the juvenile court terminated the mother’s parental rights pursuant to

Iowa Code section 232.116(1)(e) and (f) (2016).         If we find either ground is

supported by clear and convincing evidence, we may affirm. See In re A.B., 815

N.W.2d 764, 774 (Iowa 2012).        Regarding section 232.116(1)(f), the mother

specifically challenges subsection (4), claiming there is not clear and convincing

evidence C.H. could not be returned to her care at the time of the termination

hearing.2 At the time of the hearing in February 2017, the mother had been

consistently testing positive for marijuana and methamphetamine, as well as

admitting to the addiction to at least one pain medication, since April 2014, when

the Iowa Department of Human Services first got involved with the family. The

mother admitted she had last used methamphetamine on December 30, 2016.

1
  The father’s parental rights were also terminated. He does not appeal.
2
  Although the mother’s petition on appeal at one point challenges the proof on both
subsections (1)(e) and (1)(f), she concedes the elements of subsection (1)(f) of the
child’s age, the CINA adjudication and the length of time since removal and states her
“specific” challenge is to the element of the return of the child to her care.
                                         3


She had yet to successfully complete a substance-abuse program. Additionally,

she had been recently evicted from her apartment and was living on “the farm”—

a property said to have a lot of drug traffic and unsafe people. The mother did

not have employment and did not have the means to support C.H. There is clear

and convincing evidence C.H. could not be returned to his mother’s care at the

time of the hearing.

       Alternatively, the mother maintains she should have been given an

additional six months to work toward reunification. A request for a six-month

extension can only be granted if the court can make “the determination the need

for removal of the child from the child’s home will no longer exist at the end of the

additional six-month period.”    See Iowa Code § 232.104(2)(b).         The mother

maintains because there was a period of time—from approximately July through

September 2016—when her assigned Family Safety, Risk, and Permanency

(FSRP) provider was not providing all of the ordered visits and services, she

should be given more time. We note the guardian ad litem brought the issue to

the attention of the juvenile court in September 2016, and the court continued the

October 2016 termination hearing as a result. The mother was given additional

visits in order to make up for the missed time, and she was given more time to

engage in services.     However, the mother failed to take advantage of the

additional time.   She continued to use methamphetamine, did not enter a

treatment program, and failed to regularly attend therapy. The mother notes the

new FSRP worker cancelled some of the visits after October 2016 because of

the mother’s failure to confirm, in direct contravention of the October 2016 court

order that the mother “should not be required to confirm these visits to avoid any
                                        4


confusion about visits being cancelled.” While we agree the court order should

have been followed to the letter, we note it does not appear the mother brought

this issue to the attention of the court until the time of the termination hearing.

See In re C.B., 611 N.W.2d 489, 493–94 (Iowa 2000). At that point, DHS had

been involved with the family for approximately thirty-three months and C.H. had

been out of the mother’s care for approximately twenty-two months. Moreover,

the reasons C.H. could not be returned to the mother’s care were not due to a

lack of bond or lack of interaction between the two. Rather, the issues continued

to be—as they had been throughout—the mother’s unaddressed issues involving

substance abuse and her mental health. There is nothing in the record before us

that leads us to believe the circumstances that led to removal would no longer

exist if the mother was given an additional six months to work toward

reunification.

       The mother also maintains termination of her parental rights is not in

C.H.’s best interests, see Iowa Code § 232.116(2), and the strength of the

parent-child bond weighs against termination, see id. § 232.116(3)(c).        It is

undisputed C.H. and the mother share a bond and love each other. However,

C.H. is a child with special needs; he requires structure and is involved in a

number of services, including speech therapy. The mother has been unable to

maintain consistency with her own scheduled services, let alone the additional

commitment of keeping up with C.H.’s. C.H. is well-bonded with his foster family,

who has stated their intent to adopt him if the mother’s parental rights are

terminated. C.H. has thrived while in the foster family’s care. Most importantly,

C.H. is in need of permanency, and the mother is not currently in a position to
                                         5

provide him with that. See C.B., 611 N.W.2d at 495 (“Once the limitation period

lapses, termination proceedings must be viewed with a sense of urgency.”); see

also In re J.E., 723 N.W.2d 793, 801 (Iowa 2006) (Cady, J., concurring specially)

(noting the “defining elements in a child’s best interest” are the child’s safety and

the “need for a permanent home”).

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.